Citation Nr: 0314075	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  96-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for obesity, to include 
as secondary to service-connected dysthymia with post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected dysthymia with 
PTSD.  

3.  Entitlement to an evaluation in excess of 50 percent for 
dysthymia with PTSD, from January 8, 1997 to February 27, 
2002.

4.  Entitlement to an evaluation in excess of 70 percent for 
dysthymia with PTSD, from February 27, 2002.  

(The issue of entitlement to service connection for a foot 
disability, to include as secondary to service-connected 
dysthymia with PTSD, will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant's military service included periods of active 
duty from June 1970 to August 1977 and from February 1983 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1995, November 1997, and July 
1998 rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Columbia, South 
Carolina.  

In the September 1995 rating decision, the RO granted service 
connection for dysthymia and assigned a 10 percent disability 
evaluation, effective from August 20, 1992.  The appellant 
subsequently filed a timely appeal.  In a November 1997 
rating action, the RO increased the disability rating for the 
appellant's service-connected dysthymia, from 10 percent to 
30 percent, effective from January 8, 1997.  By a February 
1998 decision, the Board remanded the claim to the RO for 
additional development.  

In a Supplemental Statement of the Case, dated in November 
1998, the RO granted the appellant's claim for service 
connection for PTSD, and re-characterized the appellant's 
service-connected disability as including PTSD.  By an 
October 1999 decision, the Board remanded the appellant's 
claims for entitlement to an evaluation in excess of 10 
percent for dysthymia with PTSD, from August 20, 1992 to 
January 8, 1997, and entitlement to an evaluation in excess 
of 30 percent for dysthymia with PTSD from January 8, 1997, 
to the RO for additional development.  

In an October 2000 rating action, the RO increased the 
disability rating for the appellant's service-connected 
dysthymia with PTSD, from 30 percent to 50 percent, effective 
from January 8, 1997.  By a November 2001 decision, the Board 
concluded that the schedular criteria for entitlement to a 50 
percent disability rating for dysthymia with PTSD, for the 
period from August 20, 1992 to January 8, 1997, had been met.  
In addition, the Board also remanded the issue of entitlement 
to an evaluation in excess of 50 percent for dysthymia with 
PTSD, from January 8, 1997, to the RO for additional 
development.  The Board notes that in a September 2002 rating 
action, the RO increased the disability rating for the 
appellant's service-connected dysthymia with PTSD, from 50 
percent to 70 percent, effective from February 27, 2002.  
Consequently, the rating issues remaining on appeal include 
consideration of the rating(s) to be assigned from January 8, 
1997.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also observes that the issue of entitlement to 
service connection for obesity, to include as secondary to 
service-connected dysthymia with PTSD, was previously before 
the Board in October 1999 and November 2001; both times the 
issue was remanded to the RO for additional development.  In 
addition, the issue of service connection for hypertension, 
to include as secondary to service-connected dysthymia with 
PTSD, was previously before the Board in November 2001, at 
which time this issue was also remanded to the RO for further 
development.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a foot disability, 
to include as secondary to service-connected dysthymia with 
PTSD.  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response by the appellant, the Board will 
undertake any additional action that may be required.  


FINDINGS OF FACT

1.  It is as likely as not that the appellant's obesity is a 
manifestation of his service-connected dysthymia with PTSD.  

2.  It is as likely as not that the appellant's hypertension 
was caused by obesity associated with service-connected 
psychiatric disability.  

3.  For the period from January 8, 1997 to February 27, 2002, 
the appellant's clinical signs and manifestations of his 
service-connected dysthymia with PTSD were productive of 
social and industrial impairment with reduced reliability and 
productivity due to such symptoms as depression, flashbacks, 
poor concentration, anxiety, hypervigilence, an exaggerated 
startle response, passive homicidal and suicidal ideations, 
paranoia, unprovoked irritability, and sleep difficulties, 
including nightmares.  

4.  From February 27, 2002, the appellant's service-connected 
dysthymia with PTSD has resulted in his being demonstrably 
unable to obtain or retain employment. 


CONCLUSIONS OF LAW

1.  Service connection is warranted for obesity as a 
manifestation of already service-connected dysthymia with 
PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2002).  

2.  The veteran has hypertension that is the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2002).  

3.  A 70 percent rating for service-connected dysthymia with 
PTSD is warranted from January 8, 1997 to February 27, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9433 (2002).  

4.  From February 27, 2002, an increased (100 percent) 
schedular rating for dysthymia with PTSD is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.27, 4.3, 
4.70, 4.132, Diagnostic Code 9405 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of obesity or hypertension.  The 
appellant's separation examination, dated in March 1984, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
heart trouble, or high or low blood pressure, the appellant 
responded "no."  The appellant's heart was clinically 
evaluated as normal.  

In August 1997, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Charleston, South 
Carolina, from October 1996 to June 1997.  The records show 
intermittent treatment for the appellant's service-connected 
dysthymia with PTSD.  According to the records, in June 1997, 
the appellant underwent a progress evaluation.  At that time, 
it was noted that the appellant's affect was slightly sad and 
restricted, with occasional mood-congruent tearfulness.  The 
appellant's mood was dysphoric (irritable and down most 
days), although he reported some "good" days.  Thought 
processes were logical and coherent, and thought content was 
without delusions.  The appellant's speech was within normal 
limits, and there were no suicidal or homicidal ideations.  
The appellant stated that he had continued anger toward the 
military and government over his "unnecessary discharge," 
but that he had no intention to act on his anger.  According 
to the appellant, he had stopped taking his medications 
because of side effects, and that since stopping his 
medications, he had noticed negative changes, including poor 
mood and increased irritability.  The appellant indicated 
that he still had combat-related nightmares and intrusive 
thoughts.  The assessment was PTSD.  

In October 1997, the appellant underwent a VA psychiatric 
examination.  At that time, it was noted that the appellant 
had been hospitalized for one day in December 1996 with a 
diagnosis of major depressive disorder, with suicidal 
ideation and homicidal ideation; PTSD; rule out obsessive 
compulsive personality traits; rule out paranoid personality 
disorder.  The appellant stated that at present, he had 
sleepless nights and suffered from extreme irritability and 
decreased concentration.  He indicated that he had felt 
depressed and empty since approximately 1974, with low self 
esteem, hopelessness, and passive suicidal thoughts.  
According to the appellant, prior to his hospitalization, his 
depressed mood had worsened and he was experiencing decreased 
sleep, energy, concentration, and increased appetite.  The 
appellant reported that he was hearing voices prior to his 
hospitalization, which he described as "chit chat," and 
described the voices as saying "hello" to him.  He denied 
any auditory hallucinations over the last month.  The 
appellant also described a government conspiracy against him, 
which involved the Office of Special Investigation and the 
FBI, and described that he was being watched by those 
agencies because he wrote a "threatening" letter to the 
Office of Special Investigation.  According to the appellant, 
he stated that he believed that his phone was being tapped 
because he would hear "clicks" on the phone.  The appellant 
also described excessive anxiety and worry that he found 
difficult to control.  

At the October 1997 VA examination, the appellant described a 
history of periods of intense fear or discomfort in which he 
would break out into a sweat, with increased heart rate and 
discomfort in his chest.  He stated that those episodes were 
usually triggered by environmental factors such as excessive 
heat, and that such triggers would make him feel as if he 
were back in Vietnam, with the people on the bus changing 
"into nips."  The appellant also described performing 
repetitive behaviors or mental acts which he felt driven to 
perform according to rules that had to be strictly applied.  
For example, the appellant described repetitive counting, 
such as counting the "ticks" of a clock.  The appellant 
further reported that he had been married since 1975 and that 
he had two children.  He noted that he had worked for the 
last three in a half years at the Medical University of South 
Carolina (MUSC), where he worked on x-ray equipment.  

Upon mental status evaluation, the appellant's speech was 
normal in rate and volume.  The appellant's affect was 
somewhat dysphoric with a restricted range.  Thought process 
was coherent, logical, and goal directed.  The appellant's 
thought content was positive for chronic suicidal ideation, 
but no current intent or plan.  The appellant was able to 
"contract" for safety.  He denied any current suicidal 
ideation, or any auditory or visual hallucinations.  The 
appellant described paranoid delusions as related above.  He 
was alert and oriented times four.  The appellant's immediate 
and recent memory were intact, and his concentration was 
intact.  The diagnoses were the following:  (Axis I) major 
depressive disorder, severe, with psychosis; dysthymia; 
obsessive compulsive disorder; history of alcohol dependence; 
rule out PTSD, (Axis IV) mild to moderate, limited social 
supports, and (Axis V) Global Assessment of Functioning (GAF) 
score of 55, with moderate symptoms or moderate difficulty in 
social and occupational functioning.  

In April 1998, the RO received outpatient treatment records 
from the Charleston VAMC, from October 1996 to March 1998.  
The records show intermittent treatment for the appellant's 
service-connected dysthymia with PTSD.  The records also 
reflect intermittent treatment for obesity and hypertension.  
According to the records, in January 1998, the appellant 
underwent a progress evaluation.  At that time, he presented 
as alert and oriented, with complaints of continuing 
irritability, anger at the government/military, and obsession 
with planning violent/destructive actions to "make a 
statement about unfair treatment."  The appellant's mood was 
depressed and was positive for suicidal and homicidal 
ideations, without specific intention (i.e., "might bring a 
gun into work").  The assessment was major depression, 
recurrent, with a history of psychotic features; PTSD; 
obsessive compulsive disorder; depressed and anxious mood.  
The records further show that in February 1998, the appellant 
was diagnosed with obesity, and in March 1998, he was 
diagnosed with hypertension.

A VA psychiatric examination was conducted in April 1998.  At 
that time, in regard to the appellant's past medical history, 
it was noted that the appellant suffered from obesity and 
hypertension.  The appellant stated that he had worked as a 
service engineer at MUSC since 1991, and that he had no 
difficulty on the job.  He indicated that he had no friends 
because he did not want to be bothered by anyone.  The 
appellant also noted that he had a poor relationship with his 
wife and that they had problems with daily communication.  
According to the appellant, he suffered from chronic 
depression and that his depression was evidenced by being 
irritable, feeling like he did not care, and not being 
interested in anybody or anyone, or anything at all.  The 
appellant reported that he often had to deal with agitation 
and anger.  He noted that he was on the "edge all the 
time," and that he held "it all in until he explode[d]."  
The appellant also endorsed decreased sleep, feelings of 
anhedonia, and feelings of guilt for not doing things with 
his family.  He reported decreased energy, poor 
concentration, and an increased appetite.  According to the 
appellant, the only pleasure he got out of life was eating 
and that he often ate to relieve stress.  The appellant 
revealed that he weighed 280 pounds.  The examining physician 
noted that the appellant had a history of suicidal attempts, 
but that he currently denied he would try to do anything.  
The appellant indicated that he was suicidal daily, but that 
he had made no attempts and that he did not plan on hurting 
himself.  According to the appellant, he suffered from 
auditory hallucinations of someone calling his name, and he 
also suffered from paranoia.  The appellant stated that the 
government was "after him," and that the government watched 
his surroundings and screened his mail and phone calls.  

Upon mental status evaluation, the examiner noted that during 
the examination, the appellant was questioned if he had panic 
attacks, and the appellant started to cry and could not speak 
for several minutes.  According to the examiner, the 
appellant then revealed signs and symptoms of severe PTSD.  
The appellant's speech was normal rate, volume, and tone.  
However, he had some paucity of speech during an episode of 
tearfulness.  The appellant's mood was described as 
depressed, and his affect was congruent with his mood and 
topic.  Thought process was linear and goal-directed.  
Thought content was significant for passive suicidal 
ideation, but he could "contract" for safety.  Thought 
content was also significant for paranoia.  The appellant was 
alert and oriented times four.  Concentration was intact, and 
memory was intact for immediate and remote recall.  Insight 
and judgment were judged as good.  The diagnoses were the 
following:  (Axis I) (1) major depressive disorder, severe, 
with psychotic features, atypical type, (2) PTSD, (Axis III) 
(1) obesity, (2) hypertension, (Axis IV) no known acute 
current stressors, and (Axis V) GAF score of 55.  The 
examiner stated that he provided a GAF score of 55 for the 
appellant because the appellant had moderate symptoms and 
moderate difficulty in social functioning in that he had few 
friends and a poor relationship with his family.  In regard 
to the questions of whether the appellant's eating disorder 
and/or hypertension were related to his dysthymia, the 
examiner stated that the appellant had features of an 
atypical depression.  According to the examiner, atypical 
depression meant that appetite was generally increased during 
depressive episodes.  The examiner indicated that it was felt 
that the appellant's depression was related to his increased 
appetite and thus his weight gain.  According to the 
examiner, weight gain could result in hypertension.  The 
examiner noted that family history was only significant for 
the appellant's mother having had a heart attack at age 73.  
He reported that although a medical examination would be 
useful, it was his opinion that the most likely cause for the 
appellant's hypertension was his obesity, which was secondary 
to his increased appetite, which was secondary to his 
depression.  

In June 1998, the appellant underwent a VA heart examination.  
At that time, he indicated that he was unable to state the 
date of his first diagnosis of hypertension.  The examiner 
noted that in 1983, because of precordial tightness and a 
jabbing precordial pain that was not exertional, the 
appellant underwent a stress test that was normal.  The 
examiner reported that according to the appellant, for the 
past several months, he had had similar precordial chest 
discomfort, together with dyspnea brought on by activity.  
The physical examination showed that the appellant's blood 
pressure was 160/100 in the right arm sitting, and 170/100 
standing.  The appellant's pulse was 96 and regular, and his 
chest was clear.  The appellant's heart sounds were normal, 
and there were no murmurs.  In regard to the question of 
whether the appellant's hypertension was caused by his mental 
problems, the examining physician stated that potential 
relationships between hypertension and psychiatric disorders 
were complex.  According to the examiner, in the appellant's 
case, the diagnosis of hypertension had been addressed within 
the past few months.  The examiner reported that the 
appellant's chest discomfort was initially diagnosed in 1983 
and suggested an emotional symptom other than heart disease.  
The appellant's diagnosis of dysthymia was established over 
15 years ago.  It was the examiner's opinion that, especially 
in view of the discrepancy between the diagnosis of dysthymia 
and the diagnosis of hypertension, there was no substantial 
medical basis to attribute the appellant's hypertension to 
his mental problems.  

In July 2000, the RO received outpatient treatment records 
from the Charleston VAMC, from May 1998 to June 2000.  The 
records show intermittent treatment for the appellant's 
service-connected dysthymia with PTSD.  According to the 
records, in June 1999, the appellant was evaluated after 
requesting an appointment because he was feeling depressed, 
overwhelmed, unable to cope, and was afraid that he would 
"cross the line" (i.e., act on violent impulses) at any 
time.  The appellant reported poor sleep, no energy, 
anhedonia, lack of motivation, and he was positive for 
homicidal ideations and passive suicidal ideations, with no 
specific impulses, plans, or intentions at that time.  
According to the appellant, several weeks ago, he experienced 
an episode of rage toward his wife due to her gambling losses 
and he noted that he felt like he "was going to kill her," 
but that he calmed down and talked it out with the family.  
The assessment was of PTSD, major depression, and dysthymia.  
The examiner noted that the risk of the appellant following 
through on suicidal/homicidal ideations was unknown.  The 
examiner stated that the appellant continued to demonstrate 
future-oriented thinking and planning, and that he wanted to 
maintain good job performance, but that impulsive actions 
could result with increased stress.  According to the 
examiner, the appellant was "functioning stable."  

In August 2000, the appellant underwent a VA PTSD 
examination.  At that time, he stated that he was currently 
working at MUSC.  The appellant indicated that he suffered 
from chronic depression.  The examiner stated that he 
contacted the appellant's VA treating physician, a Dr. D., 
who confirmed that the appellant still "stoke[d] the fires 
of anger and frustration" with the Air Force and the VA.  
The examiner reported that there was also evidence that the 
appellant remained homicidal towards his coworkers, although 
the appellant was extremely circumspect in that regard during 
the interview.  The examiner noted that the appellant 
conceded to Dr. D. that he sat and drank and ate, and that 
his overeating was caused by his depression.  Upon mental 
status evaluation, the appellant was alert and well oriented.  
He did not appear agitated, angry, or irritable.  However, he 
was labile with "willing tears" on two occasions.  The 
appellant's thought processes were logical and goal directed.  
It was the examiner's opinion that the appellant's weight 
gain was a rather remote side effect of his sedentary 
existence.  According to the examiner, there was a clear 
cause and effect relationship between general depression and 
weight gain, but that the appellant's file showed that his 
gain was of recent duration.  The examiner stated that the 
appellant's file did not show significant weight gain 
throughout the 16 years of emotional history.  According to 
the examiner, that seemed to be colored by a "myriad of 
intervening variables and factors, parental, social, 
vocational and certainly emotional, but to leave out 'as to 
the medical probability that this current obesity [was] 
caused by [the] dysthymia with PTSD'" could not be made.  
The examiner reported that a continued diagnosis of dysthymic 
disorder was in order, at the percentile currently assigned.   

A VA examination for digestive conditions was conducted in 
August 2000.  At that time, the appellant complained of 
gradual weight gain since 1984.  He stated that he was 185 
pounds at the time of his discharge, and that he currently 
weighed 295 pounds.  According to the appellant, he overate 
secondary to his depression, and he noted that he did not 
exercise.  Following the physical examination, the impression 
was that the appellant was obese and was at least 80 to 90 
pounds overweight.  According to the examiner, one could 
assume that the appellant's depression, history of PTSD, and 
medications were the most likely cause of his obesity.  

In October 2000, the examiner from the appellant's August 
2000 PTSD examination submitted an addendum to the August 
2000 examination report.  At that time, the examiner 
diagnosed the appellant with the following: (Axis I) 
dysthymic disorder, (Axis IV) severity of psychosocial 
stressors (SPSS Scale):4, severe, and (Axis V) GAF score of 
53, moderate to severe difficulty in social and occupational 
functioning; few friends; conflicts with work/workers.  

In November 2000, the RO received a medical statement from 
C.A.D., Ph.D., Licensed Clinical Psychologist at the 
Charleston VAMC, dated in June 1999.  In the statement, Dr. 
D. indicated that the appellant continued to be in treatment 
for depression and anxiety at the Charleston VAMC.  Dr. D. 
reported that she was recommending that he take steps to cut 
back his work schedule to three days per week for the next 
several months.  

In November 2000, the RO received a Physician or Practitioner 
Certification, Employee's Personal Illness, from MUSC, dated 
in July 1999.  The Certification shows that at that time, Dr. 
C.A.D. diagnosed the appellant with major depression, 
recurrent, moderate; dysthymia; and PTSD.  Dr. D. stated that 
the appellant was able to work, but at a flexible schedule if 
possible.  According to Dr. D., the appellant's depressed and 
anxious mood interfered with normal relationships.  Dr. D. 
reported that the appellant experienced unreasonable 
irritability, poor sleep, loss of energy, motivation, and 
enjoyment, and that he did not exercise or participate in 
social/recreational activities.  According to Dr. D., the 
appellant neglected family and household chores and he showed 
impaired attention and concentration.  

In February 2002, the RO received a second Physician or 
Practitioner Certification, Employee's Personal Illness, from 
MUSC, dated in February 2002.  The Certification shows that 
at that time, Dr. C.A.D. diagnosed the appellant with PTSD; 
dysthymia; major depressive disorder, recurrent, moderate.  
In the Certification, Dr. D. stated that the appellant was 
seen every three to four weeks for medication management, and 
every three to four weeks for cognitive behavioral therapy.  
According to Dr. D., the appellant's symptoms of anxiety and 
depression led to social avoidance, "amotivation," poor 
stress tolerance, anhedonia, and poor social interactions.  
Dr. D. indicated that the appellant could maintain a part-
time work schedule.  

In April 2002, the RO received a letter from Mr. J.D.F., 
Director of Support Services at MUSC, dated in February 2002.  
In the letter, Mr. F. stated that in July 1999, the 
appellant, at the direction of his healthcare providers, went 
into a reduced capacity within the workplace.  According to 
Mr. F., as a result of that, the appellant was not capable of 
effectively performing the essential components of his job.  
Thus, Mr. F. recommended that the appellant be granted 
disability retirement at the earliest possible time.  In 
April 2002, the RO received a copy of a letter from the South 
Carolina Retirement System, dated in April 2002, which shows 
that at that time, the appellant's claim for disability 
retirement was approved.  

In April 2002, the RO received outpatient treatment records 
from the Charleston VAMC, from February to April 2002.  The 
records show intermittent treatment for the appellant's 
service-connected dysthymia with PTSD.  

In June 2002, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that he lived an 
isolated life and that he did not have any friends.  The 
appellant indicated that he did not enjoy going to public 
places and that he did not like interacting with strangers.  
He noted that he "officially retired" on April 15, 2002, 
from the MUSC on medical disability.  According to the 
appellant, approximately two and a half years ago, he started 
an approved plan on reduced work days in order for him to 
continue working while he also tried to achieve 
"stability."  However, the appellant reported that numerous 
emotional difficulties significantly interfered with his job 
performance, including depressed mood, low energy, and 
fatigue.  Poor concentration also affected his work duties.  
In addition, irritability and anger, poor interpersonal 
skills, and a desire for isolation created ongoing conflict 
with coworkers and supervisors.  Intrusive memories of 
Vietnam experiences evoked distress and created further 
problems with concentration and attention to work duties.  
According to the appellant, those problems had also 
interfered with previous jobs.  

Upon mental status evaluation, the examining physician noted 
that the appellant was talkative and, at times, displayed 
pressured speech and rambled.  The appellant cried softly at 
different points in the interview.  Generally, he displayed a 
"matter-of-fact" demeanor, but a few times he expressed 
anger about certain situations in his past and current life.  
It was at those points in the interview that he had pressured 
speech.  The appellant was oriented to person, place, time, 
and situation.  His affect was somber and generally flat.  
The appellant demonstrated circumstantial thinking and 
responded well to redirection.  He did not demonstrate 
disorganized or bizarre thoughts.  The appellant's energy 
level seemed subdued.  The examiner noted that the appellant 
had a history of suicidal ideation, and that he said that he 
thought of suicide "almost daily."  The appellant stated 
that he had no intent to harm himself.  The examiner also 
noted that the appellant had a history of homicidal ideation 
and had brief revenge fantasies periodically.  The appellant 
indicated that he had no intent to harm others.  

In the June 2002 VA psychiatric evaluation, the examiner 
noted that the appellant was in a depressed mood most days 
and had recurrent thoughts of suicide and helplessness.  He 
was pessimistic about his life and future, and he had few, if 
any, pleasurable interests.  Most of the time, the appellant 
sat and did nothing except ruminate about his troubles.  He 
had chronic sleep disturbance that currently seemed to be 
regulated by medication.  The appellant was fatigued 
chronically, and he no longer read because of trouble with 
concentration and disinterest.  According to the examiner, 
the appellant re-experienced traumatic events from Vietnam by 
both intrusive memories and nightmares.  The appellant had 
flashbacks in which he "was back there."  The appellant's 
nightmares were characterized by depictions of actual events 
in Vietnam and of symbolic life-threatening scenes.  The 
intense memories and nightmares evoked both psychological 
distress and physiological reactivity.  At present, the 
appellant experienced intrusive memories numerous times per 
week.  He had nightmares less often, approximately two to 
three times each month.  The appellant's wife slept in a 
separate bed because he thrashed about during the night, 
especially when he had disturbing dreams.  The appellant 
persistently avoided stimuli associated with Vietnam, and he 
did not watch movies with combat themes.  He also never 
talked about his Vietnam experiences.  

The examiner further noted that the appellant experienced 
psychic numbing.  He had few, if any interests.  The 
appellant had no friends, few social contacts, and preferred 
his extremely isolated lifestyle.  According to the examiner, 
now that the appellant was unemployed, he seldom had 
interpersonal contacts.  While working, personal interactions 
were sources of stress and conflict.  The appellant 
experienced persistent hyperarousal.  He had a chronic sleep 
disturbance and depended on medication for sound, 
uninterrupted sleep.  The appellant was highly irritable and 
angered quickly.  The examiner stated that in the past, the 
appellant noted that his obesity was caused by or made worse 
by his service-connected dysthymia.  It was the examiner's 
opinion that no convincing evidence existed to support a 
claim of direct cause between his service-connected dysthymic 
disorder and obesity.  Similarly, there was no convincing 
evidence that his hypertension was caused by his service-
connected dysthymia.  The examiner stated that there was most 
likely a link between the appellant's histories of obesity 
and hypertension.  According to the examiner, lifestyle 
choices, genetics, and one's emotional world were all factors 
in weight problems.  The examiner noted that it was "overly 
reductionistic" in his opinion, to state a definitive direct 
link between the appellant's chronic dysthymia and obesity.  
The Board notes that the examiner also stated that he was 
"not a physician."  The diagnoses were the following: (Axis 
I) (1) major depressive disorder, recurrent, severe, without 
psychotic features, (2) PTSD, chronic, (Axis IV) war zone 
veteran, unable to work, no social support system, and (Axis 
V) GAF score of 50; highest score in the last year was 50.  

A VA examination for hypertension was conducted in June 2002.  
At that time, the appellant stated that he was first told he 
had hypertension in 1995.  He indicated that he did not seek 
treatment or take any medication for his hypertension.  Upon 
physical examination, blood pressure was 210/110 mmHG, 
170/110 mmHG, and 180/110 mmHG.  The appellant's pulse was 76 
beats per minute and his respiratory rate was 16 per minute.  
The appellant's pupils were equal, and his fundi showed some 
grade one to two vascular changes consistent with long-
standing hypertension.  In regard to a diagnosis, the 
examiner stated that the appellant had a long-standing 
history of depression and PTSD.  It was the examiner's 
opinion that it was at least as likely as not that the 
appellant's obesity was secondary to his dysthymic disorder.  
According to the examiner, whether the appellant's obesity 
was actually caused by or simply significantly aggravated by 
his dysthymic disorder was difficult to tell, but clearly it 
was related to his dysthymic disorder and PTSD.  The examiner 
further opined that the appellant's hypertension was more 
likely than not related to his obesity.  



II.  Analysis

A.  Service Connection claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Service connection may be granted for hypertension, if 
manifested to a degree of 10 percent disabling within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Additionally, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In regard to the appellant's claim for obesity, the Board 
recognizes that the evidence of record reflects discrepancies 
in the medical opinions regarding the question of any 
possible relationship to service-connected dysthymia with 
PTSD.  In this regard, the Board notes that in the 
appellant's August 2000 VA PTSD examination, the examiner 
stated that there was a clear cause and effect relationship 
between general depression and weight gain, but that the 
appellant's file did not show significant weight gain 
throughout the 16 years of emotional history, and that his 
weight gain was of recent duration.  Although not clearly 
worded, the examiner also indicated that it was not possible 
to determine the medical probability that the appellant's 
current obesity was caused by his dysthymia with PTSD.  In 
addition, in the appellant's June 2002 VA psychiatric 
examination, the examiner opined that no convincing evidence 
existed to support a claim of direct cause between the 
appellant's service-connected dysthymic disorder and obesity.  
However, the Board notes that the examiner also stated that 
he was "not a physician."  The Board also observes that in 
the appellant's April 1998 VA psychiatric examination, the 
examiner noted that atypical depression meant that appetite 
was generally increased during depressive episodes, and that 
it was felt that the appellant's depression was related to 
his increased appetite and thus his weight gain.  Moreover, 
in the appellant's August 2000 VA examination for digestive 
conditions, the appellant was diagnosed with obesity and the 
examiner opined that one could assume that the appellant's 
depression, history of PTSD, and medications were the most 
likely cause of his obesity.  Furthermore, in the appellant's 
June 2002 VA examination for hypertension, the examiner 
concluded that it was at least as likely as not that the 
appellant's obesity was secondary to his dysthymic disorder 
and PTSD.  

The Board has carefully considered the medical and clinical 
data generated in this case.  On balance, the appellant's 
contention that his currently diagnosed obesity is related to 
his service-connected dysthymia with PTSD, is supported by 
the medical evidence of record.  In light of the above, the 
medical evidence is at least in equipoise vis-à-vis the 
question of whether the appellant's obesity is a 
manifestation of dysthymia with PTSD.  Therefore, the benefit 
of the doubt is resolved in the appellant's favor by finding 
that his current obesity is a manifestation of his service-
connected dysthymia with PTSD.  

In regard to the appellant's claim for service connection for 
hypertension, the Board notes that the medical evidence of 
record is negative for any evidence showing that the 
appellant's hypertension was directly caused or aggravated by 
his service-connected dysthymia with PTSD.  In this regard, 
the Board observes that in the appellant's June 1998 VA heart 
examination, the examiner opined that there was no 
substantial medical basis to attribute the appellant's 
hypertension to his mental problems.  In addition, in the 
appellant's June 2002 VA psychiatric evaluation, the examiner 
stated that there was no convincing evidence that the 
appellant's hypertension was caused by his service-connected 
dysthymia.  However, in light of the Board's decision to 
recognize the relationship of obesity to service-connected 
disability, the Board notes that there is medical evidence of 
record showing that the appellant's hypertension was caused 
by his obesity.  The Board observes that in the appellant's 
April 1998 VA psychiatric examination, the examiner stated 
that the appellant's weight gain could result in 
hypertension.  The examiner further opined that the most 
likely cause for the appellant's hypertension was his 
obesity, which was secondary to his increased appetite, which 
was secondary to his depression.  In addition, in the 
appellant's June 2002 VA examination for hypertension, the 
examiner opined that the appellant's hypertension was more 
likely than not related to his obesity.  Moreover, in the 
appellant's June 2002 VA psychiatric evaluation, the examiner 
reported that there was most likely a link between the 
appellant's history of obesity and hypertension.  

In the instant case, the Board has carefully considered the 
medical and clinical data of record.  It is found that, on 
balance, the appellant's contention that his currently 
diagnosed hypertension was caused by his obesity is supported 
by the medical evidence of record.  Therefore, the benefit of 
the doubt is resolved in the appellant's favor by finding 
that his current hypertension was caused by his service-
connected obesity.  

B.  Increased rating claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In cases such as the appellant's, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Separate ratings may therefore be 
assigned for separate periods based on the facts found -- a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  However, as previously stated, 
in a November 2001 decision, the Board concluded that the 
schedular criteria for entitlement to a 50 percent disability 
rating for dysthymia with PTSD, for the period from August 
20, 1992 to January 8, 1997, had been met.  The Board's 
November 2001 decision is final with respect to this period.  
38 U.S.C.A. § 7104 (West 2002).  Thus, consideration must now 
be given to the rating(s) warranted since January 8, 1997.  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(1997).  However, the Board notes that in an opinion, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  

In light of the above, the Board notes that effective 
November 7, 1996, the General Rating Formula for Mental 
Disorders is as follows:

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 
9433 (2002).  

The criteria in effect prior to November 7, 1996, allowed for 
a 50 percent rating when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 (1996).  A 70 percent rating is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the claimant is demonstrably unable to obtain or retain 
employment.  Id.  

January 8, 1997 to February 27, 2002

Regarding the claim for an evaluation in excess of 50 percent 
for dysthymia with PTSD from January 8, 1997 to February 27, 
2002, the Board has reviewed the pertinent evidence of record 
and determines that the appellant's disability picture for 
his service-connected dysthymia with PTSD more nearly 
approximated the criteria required for a 70 percent 
evaluation under the new provisions of Diagnostic Code 9433.  
38 C.F.R. § 4.7.  In this regard, the Board notes that during 
the period of time from January 8, 1997 to February 27, 2002, 
the appellant had a well documented history of dysthymia with 
PTSD, and that his dysthymia with PTSD symptoms had included, 
among other things, depression, flashbacks, poor 
concentration, anxiety, hypervigilence, an exaggerated 
startle response, passive homicidal and suicidal ideations, 
paranoia, unprovoked irritability, and sleep difficulties, 
including nightmares.  In addition, upon a review of the 
appellant's VA psychiatric evaluations, the Board observes 
that there was a gradual worsening of his service-connected 
dysthymia with PTSD.  In the appellant's October 1997 VA 
psychiatric evaluation, the appellant's thought content was 
positive for chronic suicidal ideation, but no current intent 
or plan.  The appellant described paranoid delusions.  
Although a GAF score of  55 was assigned, with moderate 
symptoms or moderate difficulty in social and occupational 
functioning, the pertinent diagnoses included severe major 
depressive disorder, with psychosis, dysthymia, and obsessive 
compulsive disorder.  In addition, outpatient treatment 
records from the Charleston VAMC reflect that in January 
1998, the appellant underwent a progress evaluation and at 
that time, he complained of continuing irritability and anger 
against the government and military, and was obsessed with 
planning violent/destructive actions to "make a statement 
about unfair treatment."  The appellant's mood was depressed 
and positive for suicidal and homicidal ideations.  Moreover, 
in the appellant's April 1998 VA psychiatric evaluation, the 
appellant's mood was described as depressed, and thought 
content was significant for passive suicidal ideation.  
Thought content was also significant for paranoia.  Although 
the examiner assigned a GAF score of 55 and noted that the 
appellant had moderate symptoms and moderate difficulty in 
social functioning, he also observed that the appellant had 
few friends and a poor relationship with his family.  
Furthermore, the pertinent diagnoses were severe major 
depressive disorder, with psychotic features, atypical type, 
and PTSD. 

The Board also notes that according to the Charleston VAMC 
records, in June 1999, the appellant was evaluated after 
requesting an appointment because he was feeling depressed 
and was afraid he was going to "cross the line" (i.e., act 
on violent impulses) at any time.  The appellant reported 
poor sleep, no energy, anhedonia, lack of motivation, and was 
positive for homicidal ideations and passive suicidal 
ideations, with no specific impulses, plans, or intentions at 
that time.  In addition, the Board observes that in the 
appellant's August 2000 VA PTSD examination, the examiner 
diagnosed the appellant with dysthymic disorder and noted 
that his SPSS Scale was a 4, severe.  Moreover, the examiner 
assigned a GAF score of 53 and noted that the appellant had 
moderate to severe difficulty in social and occupational 
functioning, with few friends and experienced conflicts with 
work/workers.  

During the period of time from January 8, 1997 to February 
27, 2002, the Board notes that although the appellant was 
working at MUSC, it appears that in approximately July 1999, 
the appellant started working on a part-time basis.  In 
certificates from Dr. C.A.D., dated in July 1999 and February 
2002, Dr. D. diagnosed the appellant with major depression, 
dysthymia, and PTSD, and stated that the appellant 
experienced unreasonable irritability, poor sleep, and loss 
of energy, motivation, and enjoyment.  According to Dr. D., 
the appellant's symptoms of anxiety and depression led to 
social avoidance, "amotivation," poor stress tolerance, 
anhedonia, and poor social interactions.  

In light of the above and resolving reasonable doubt in the 
appellant's favor, the Board finds it reasonable to conclude 
that the symptomatology associated with the appellant's 
service-connected dysthymia with PTSD, during the period of 
time from January 8, 1997 to February 27, 2002, more nearly 
described that of a 70 percent rating under the amended 
criteria of Diagnostic Code 9433 (which became effective from 
November 7, 1996).  At the very least, the evidence for and 
against an evaluation in excess of 50 percent for the 
service-connected dysthymia with PTSD is in equipoise, and as 
such, reasonable doubt is resolved in favor of the appellant.  
38 C.F.R. § 4.3.  Accordingly, a 70 percent evaluation for 
the appellant's service-connected dysthymia with PTSD is 
warranted for the period of time from January 8, 1997 to 
February 27, 2002.   

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 70 percent is in 
order for that period of time.  The Board recognizes that in 
approximately July 1999, it appears that the appellant 
started working on a part-time basis.  However, prior to that 
time, he was able to work on a full-time basis despite his 
psychiatric symptomatology.  In addition, although he started 
working on a part-time basis in approximately July 1999, he 
was still working and it was not until April 2002 that his 
claim for disability retirement was approved.  The Board also 
notes that although during this period of time, the appellant 
had homicidal and suicidal ideations, he never actually made 
any suicide attempts or carried out any homicidal plans.  
Moreover, although the Board notes that in the appellant's 
April 1998 VA psychiatric examination, the appellant noted 
that he suffered from auditory hallucinations of someone 
calling his name, the Board also observes that in the 
appellant's October 1997 VA psychiatric examination, the 
appellant denied any auditory or visual hallucinations.  

The Board further notes that in the appellant's October 1997 
VA examination, thought process was coherent, logical, and 
goal directed, and the appellant's immediate and recent 
memory were intact.  In addition, in the appellant's April 
1998 VA examination, thought process was linear and goal-
directed, and memory was intact for immediate and remote 
recall.  Moreover, in the appellant's August 2000 VA PTSD 
examination, the appellant's thought processes were logical 
and goal directed.  Thus, during the period of time from 
January 8, 1997 to February 27, 2002, the Board concludes 
that the evidence of record contained no evidence of problems 
that would warrant a higher rating, such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Accordingly, given that the Board finds that such 
a disability picture is not viewed as indicative of total 
impairment of social and industrial capabilities during the 
period of time from January 8, 1997 to February 27, 2002, the 
Board concludes that an evaluation in excess of 70 percent 
for the appellant's service-connected dysthymia with PTSD, 
from January 8, 1997 to February 27, 2002, is not warranted.  
It should also be noted that the criteria for a 100 percent 
rating in effect prior to November 7, 1996 were not met.  As 
suggested by the evidence described above, he was not 
isolated in the community and his symptoms did not border on 
gross repudiation of reality or result in a profound retreat 
from mature behavior.  Additionally, he was working and there 
was no indication that he was demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 (1996).  

From February 27, 2002

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the appellant's favor, the 
evidence supports a grant of a total schedular rating for 
service-connected dysthymia with PTSD, from February 27, 
2002.  The medical evidence from February 27, 2002, tends to 
show that the criteria for a 100 percent rating for the 
appellant's dysthymia with PTSD are characteristic of the 
appellant's disability picture.  

The evidence of record shows that in April 2002, at the 
recommendation of the appellant's physician, Dr. C.A.D., the 
South Carolina Retirement System granted the appellant's 
claim for disability retirement.  In this regard, the Board 
notes that in previous certificates from Dr. D., dated in 
July 1999 and February 2002, Dr. D. diagnosed the appellant 
with major depression, dysthymia, and PTSD, and stated that 
he experienced unreasonable irritability, poor sleep, and 
loss of energy, motivation, and enjoyment.  Dr. D. further 
indicated that the appellant's symptoms of anxiety and 
depression led to social avoidance, "amotivation," poor 
stress tolerance, anhedonia, and poor social interactions.  

In addition, in the appellant's June 2002 VA psychiatric 
evaluation, the examiner noted that the appellant displayed 
pressured speech.  The examiner also noted that the appellant 
had a history of suicidal and homicidal ideations and that 
the appellant stated that he had thoughts of suicide "almost 
daily."  According to the examiner, the appellant reported 
that he had brief revenge fantasies periodically.  Moreover, 
the examiner revealed that the appellant experienced psychic 
numbing, had chronic sleep disturbance, and suffered 
nightmares and flashbacks.  Furthermore, the examiner stated 
that now that the appellant was unemployed, he seldom had 
interpersonal contacts, and that he preferred his extremely 
isolated lifestyle.  The appellant was also highly irritable 
and angered quickly.  The pertinent diagnosis was of major 
depressive disorder, recurrent, severe, without psychotic 
features.  The examiner also noted that the appellant was 
unable to work and assigned a GAF score of 50.  According to 
the examiner, the appellant's highest GAF score in the last 
year was 50.  In this regard, the Board notes that The 
American Psychiatric Association's (APA's) Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) provides that a 
GAF score rates the overall psychological functioning on a 
scale of zero to 100, with zero representing the lowest level 
of functioning.  See APA's Quick Reference to DSM-IV 44, n.1 
(1994).  A GAF score of 41 to 50 suggests "serious" 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep a job). Id. at 47.   

In the instant case, the evidence of record shows that the 
appellant's dysthymia, with PTSD, symptomatology includes 
depression, flashbacks, poor concentration, anxiety, 
hypervigilence, an exaggerated startle response, passive 
homicidal and suicidal ideations, paranoia, unprovoked 
irritability, and sleep difficulties including nightmares.  
The Board recognizes that the evidence of record does not 
establish that the appellant meets the precise symptomatology 
listed for a 100 percent disability rating.  However, while 
the appellant does not experience the psychotic dissociations 
that are typical of the 100 percent level, such as persistent 
hallucinations or delusions, or severe loss of memory or 
orientation, it is significant that in April 2002, the 
appellant was granted a disability retirement and was found 
unable to work due to his dysthymia with PTSD.  The Board 
further notes that in the appellant's June 2002 VA 
psychiatric evaluation, he was assigned a GAF score 
indicative of someone unable to keep a job.  Therefore, the 
Board finds that the evidence of record from February 27, 
2002, tends to show that the appellant's adverse 
symptomatology due to his dysthymia and PTSD renders him 
unable to maintain employment.  Accordingly, in light of the 
above, the Board finds that the evidence regarding the claim 
for an evaluation in excess of 70 percent from February 27, 
2002, is at least in relative equipoise.  Resolving 
reasonable doubt in the appellant's favor, the Board finds 
that the appellant meets the schedular criteria for the 100 
percent rating - total social and industrial inadaptability - 
from February 27, 2002.  Thus, an increased (100 percent ) 
schedular rating is warranted for dysthymia with PTSD from 
February 27, 2002.  

III.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes outpatient treatment records from the 
Charleston VAMC, from October 1996 to June 2000, and from 
February to April 2002, VA psychiatric examination reports, 
dated in October 1997, April 1998, August 2000, and June 
2002, a VA heart examination report, dated in June 1998, a VA 
examination report for digestive conditions, dated in August 
2000, a medical statement from Dr. D., dated in November 
2000, Physician or Practitioner Certifications, dated in July 
1999 and February 2002, a letter from Mr. F., dated in 
February 2002, and a VA hypertension examination report, 
dated in June 2002.  In addition, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claims.  Moreover, in the Board's remand 
decision, dated in November 2001, the appellant was informed 
of the enactment of the VCAA and its content.  In September 
2002, the RO further sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information in support of his claims.  The Board also finds 
that the discussions in the rating decisions, the statements 
of the case, the supplemental statements of the case, and in 
the letters sent to the appellant from the RO during the 
course of the appeal have informed him of the pertinent law 
and regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
dysthymia with PTSD, and pertinent to his secondary service 
connection claims.  In addition, as per the Board's November 
2001 remand decision, in June 2002, the appellant underwent 
VA examinations pertinent to his service-connected dysthymia 
with PTSD, and the June 2002 examinations also included 
medical opinions concerning the appellant's secondary service 
connection claims.  Thus, in sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  


ORDER

Entitlement to service connection for obesity as a 
manifestation of service-connected dysthymia with PTSD is 
granted.  

Entitlement to service connection for hypertension is 
granted.  

A 70 percent rating for dysthymia with PTSD, from January 8, 
1997 to February 27, 2002, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

An increased (100 percent) schedular rating for dysthymia 
with PTSD is granted from February 27, 2002, subject to the 
laws and regulations governing the award of monetary 
benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

